  Exhibit 10.35  

October 26, 2007  

Shenandoah Telecommunications Company
500 Shentel Way
P.O. Box 459
Edinburg, Virginia 22824
(FAX) 540-984-8192
Attn: Vice President – Finance
Attn: General Counsel  

Subject:  Amendment and Waiver

 

Ladies and Gentlemen:

                Reference is made to that certain Second Amended and Restated
Master Loan Agreement, between Shenandoah Telecommunications Company (the
“Borrower”) and CoBank, ACB (“CoBank”), dated as of November 30, 2004 (as it may
be amended, modified, supplemented, restated or extended from time to time, the
“MLA”), as supplemented by that certain Term Supplement, between the Borrower
and CoBank, dated as of June 22, 2001 (as amended by that certain First
Amendment to Term Supplement, dated as of September 1, 2001 and by that certain
Second Amendment to Term Supplement, dated as of November 30, 2004, and as it
may be further amended, modified, supplemented, restated or extended from time
to time, the “Term Supplement”) and that certain Third Supplement to the Master
Loan Agreement, between the Borrower and CoBank, dated as of November 30, 2004
(as amended by that certain letter agreement, dated as of July 1, 2007, and as
may be further amended, modified, supplemented, restated or extended from time
to time, the “Third Supplement”; the MLA as supplemented by the Term Supplement
and Third Supplement, collectively, the “Loan Agreement”). Capitalized terms
used and not defined herein shall have the meanings assigned to them in the Loan
Agreement.

Amendment

                Upon the effectiveness of this letter agreement, Section 8(A)(3)
of the MLA is hereby amended by deleting it in its entirety and inserting in
lieu thereof the following:

 

                  (3)  Fundamental Changes.  (i) merge or consolidate with any
other entity, acquire all or substantially all of the assets of any person or
entity, provided that the Borrower and the Pledged Subsidiaries may without the
consent of CoBank acquire all or substantially all of the assets of any person
or person or entity or entities, so long as after giving effect to such asset
acquisitions, (x) the Borrower in each case is in compliance on a pro forma
basis with the covenants




 

--------------------------------------------------------------------------------




  set forth in Subsections 7(J) through 7(L) hereof and (y) the representations
and warranties set forth in Section 6(P) hereof are true and correct, (ii) form
or create any subsidiary or affiliate other than in compliance with the
provisions of Section 2 of the Second Amended and Restated Pledge Agreement,
dated as of even date herewith), by and between CoBank and the Borrower (the
“Pledge Agreement”), or (iii) commence operations under any other name,
organization, or entity, including any joint venture.

 

               Upon the effectiveness of this letter agreement, Section 8(B)(3)
of the MLA is hereby amended by deleting it in its entirety and inserting in
lieu thereof the following:

 

                  (3)  Fundamental Changes. (i) Merge or consolidate with any
other entity, or acquire all or substantially all of the assets of any person or
entity, provided that the Borrower and the Pledged Subsidiaries may without the
consent of CoBank acquire all or substantially all of the assets of any person
or person or entity or entities, so long as after giving effect to such asset
acquisitions, (x) the Borrower in each case is in compliance on a pro forma
basis with the covenants set forth in Subsections 7(J) through 7(L) hereof and
(y) the representations and warranties set forth in Section 6(P) hereof are true
and correct, (ii) form or create any subsidiary other than in compliance with
the provisions of Section 2 of the Pledge Agreement, or (iii) commence
operations under any other name, organization, or entity, including any joint
venture, or issue any additional capital stock other than to the Borrower or any
Pledged Subsidiary.

 

Waiver

                The Borrower has advised CoBank that NTC Communications, LLC
(“NTC”) has been dissolved and its assets have been acquired by Shentel Coverged
Services, Inc. (the “Pledgor”). In reliance on the representations and
warranties provided by the Borrower to CoBank in this letter agreement and in
connection with the request for such waiver, and subject to the effectiveness of
this letter agreement as described below, CoBank hereby waives any Potential
Default or Event of Default occurring as a result of such dissolution or
acquisition under the Loan Agreement or the Membership Interest Pledge
Agreement, dated as of November 30, 2004, between CoBank and Pledgor, provided
that all assets of NTC were acquired or distributed to Pledgor.

General

                Except as expressly provided by this letter agreement, the terms
and provisions of the Loan Agreement and the other Loan Documents are hereby
ratified and confirmed and shall continue in full force and effect. By agreeing
to this letter agreement as acknowledged below, the Borrower hereby certifies
and warrants to CoBank that after giving effect to the amendment and waiver
effected hereby, each of its representations and warranties contained in the
Loan Agreement and the other Loan Documents to which




 

--------------------------------------------------------------------------------




it is a party is true and correct as of the effective date of this letter
agreement, including that no Potential Default or Event of Default exists, with
the same effect as though made on such effective date (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such specified date). Without limiting any conditions to
effectiveness set forth above, the amendment and waiver provided and agreed to
herein is to be effective only upon receipt by CoBank of an execution
counterpart of this letter agreement signed by the Borrower and such amendment
and waiver is conditioned upon the correctness of all representations and
warranties made by the Borrower herein or as provided to CoBank in connection
with the request for such amendment and waiver. The amendment and waiver
contained herein shall not constitute a course of dealing between the Borrower
and CoBank, shall not constitute a waiver of any other Event of Default, now or
hereafter arising, and, except as expressly provided in connection with the
amendment and waiver set forth herein, shall not constitute an amendment or
waiver of any provision of the Loan Agreement or the other Loan Documents. The
Borrower hereby confirms its obligation to reimburse CoBank for all costs
associated with the negotiation, execution, enforcement and administration of
this letter agreement and the Loan Agreement, including, without limitation, all
reasonable outside attorneys’ fees and expenses incurred by CoBank.




 

--------------------------------------------------------------------------------




                This letter agreement shall be governed by, construed and
enforced in accordance with all provisions of the Loan Agreement and the other
Loan Documents.

 

      Sincerely,       COBANK, ACB       By:      

--------------------------------------------------------------------------------

      Name:  Kurt Morris     Title:  Vice President

   

Acknowledged and agreed to:

SHENANDOAH TELECOMMUNICATIONS
COMPANY

  By:    

--------------------------------------------------------------------------------

        Name: Earle A. MacKenzie       Title:   Executive Vice President




 

--------------------------------------------------------------------------------